DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/KR2018/016912 filed on December 28, 2018.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on January 31, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Applicant’s amendment filed on July 11, 2022 amending claims 1, 3, 6 and 8, canceling claims 2, 4, 7 and 9, and adding new claims 10-12 has been entered.  Claims 1, 3, 5. 6, 8 and 10-12 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. Applicant argues that the claimed -humulene prevents or treats dry eye syndrome by increasing expression of mucin in the eye and restoring an amount of tears in the eye.  Applicant argues that Lynch teaches treating dry eye syndrome by treating ocular inflammation and pain.  Applicant argues that dry eye syndrome may be induced even without an inflammatory response and thus an anti-inflammatory agent alone cannot improve the dry eye syndrome.  Applicant demonstrates that a 0.5 mg/ml formulation of -humulene increased expression of mucin related to tear film protection.
These arguments are found not persuasive since the prior art renders obvious treating dry eye syndrome comprising the administration of -humulene and thus administration of -humulene will necessarily increase mucin in the eye and restore an amount of tears in the eye.  Administration of the same compound will have the same effects as claimed since the prior art renders obvious administration of the same compound for the same dry eye syndrome.  Applicant has not provided any evidence that the -humulene taught in the prior art by Pianowski et al. administered for dry eye syndrome as taught in Lynch et al. will not have the same effect of increasing expression of mucin in the eye and restoring an amount of tears in the eye.
Furthermore, in the instant specification it is stated that -humulene may be included in an amount of 0.1 to 50 parts by weight based on 100 parts by weight of the total composition and it is preferable that the mucin expression-enhancing activity of -humulene is most effectively expressed within the range (see lines 11-14 on page 4 of the instant specification).  Thus administration of formulations comprising from 0.1% to 50% -humulene are sufficient to increase mucin expression.  Pianowski et al. teaches that compositions for the treatment of inflammatory conditions include the caryophyllene (-humulene) in an amount of about 0.1 to 99% in weight, particularly about 1 to about 70% and more particularly about 10 to about 40% (pages 5-6).  Thus the amount of -humulene taught in Pianowski et al. for treating inflammation is also an amount as disclosed in the instant specification which will increase mucin expression.  Thus by following the teachings and suggestions of the prior art and administering -humulene for the treatment of dry eye syndrome by treating inflammation, increased expression of mucin will also occur resulting in the same effects as claimed in the instant claims which is increasing expression of mucin in the eye and restoring an amount of tears in the eye.
In response to applicant's argument that the prior art does not teach that -humulene increases expression of mucin in the eye and restores an amount of tears in the eye, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, even though the prior art does not teach that -humulene increases mucin expression to restore an amount of tears in the eye, a prima facie case of obviousness can still be established since the prior art teaches a different reason to administer -humulene for the treatment of dry eye which as detailed above will result in the same effect as claimed by Applicant which is to increase mucin in the eye and restore an amount of tears in the eye.
Thus for these reasons, the previous rejection under 35 USC 103 is hereby maintained and new claims 10-12 are being rejected on the same grounds for the reasons detailed below.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. U.S. Publication No. 2015/0258040 in view of Pianowski et al. WO 2006/037194 A1 (Provided on IDS dated 07/22/2020).
Claims 1, 3 and 5 of the instant application claim a method of preventing or treating dry eye syndrome in a subject in need thereof comprising the administration of a pharmaceutical composition comprising -humulene as an active ingredient.  Claims 10-12 of the instant application claim a method of increasing expression of mucin for treating dry eye syndrome comprising administering -humulene as an active ingredient wherein the -humulene increases the expression of mucin in the eye.
Lynch et al. teaches compositions and methods for treating ocular pain and/or inflammation [0002].  Lynch et al. teaches that inflammatory eye diseases represent a particular challenge due to risk of vision loss and blindness and the conditions encompass intraocular inflammation as well as extraocular inflammation, including corneal inflammation and neuropathology [0009]-[0010].  
Lynch et al. specifically teaches treating extraocular inflammation and pain [0015]. Lynch et al. teaches that corneal neuropathic hyperalgesia involves a dysfunctional corneal pain system and is associated with significant discomfort and persistent heightened sensitivity of the cornea (peripheral sensitization) in the absence of overt trauma or noxious stimuli and ongoing excitation of corneal nerves, following corneal damage or irritation, results in the release of neuropeptides and inflammatory mediators that augment the inflammatory reaction (neurogenic inflammation) leading to hyperalgesia [0015].  Lynch et al. teaches that corneal neuropathic pain is also a central pathogenic feature of eye disorders that are collectively referred to as dry eye, and include non-infectious immunological causes such as Sjogren syndrome and systemic lupus as well as infections with Herpes Zoster [0015]. Up to 20% of adults aged 45 or older are affected by dry eye disease presenting a major health concern with significant economic and societal implications [0015]. Lynch et al. teaches that in many cases, dry eye disease is refractory to treatment and lacking in a clear association between symptoms and signs, for example, while inflammatory corneal hyperalgesia, as a result of ocular surface desiccation (evaporation dry eye), is the most common form of corneal hyperalgesia, many patients who report dry eye symptoms do not show signs of dry eyes (reduced tears), or superficial corneal erosions [0015]. Contrasted are others who have insufficient tear quantity and quality who are asymptomatic. Furthermore, neuropathic disease can sometimes precede alterations in tear film dynamics [0015].
Lynch et al. further teaches that corneal inflammation can lead to corneal neuropathic pain (hyperalgesia) and corneal neuropathic pain can result from an initial trauma and inflammatory response, or as a result of persistent chronic inflammation/irritation such as dry eye condition [0145]. Lynch et al. teaches a method for treating ocular inflammation and neuropathic pain caused by a non-infectious condition, wherein the ocular neuropathic pain is corneal neuropathic pain and wherein the ocular neuropathic pain arises from dry eye, trauma (e.g. refractive surgery), a corneal abrasion, a corneal burn, a corneal transplant, an autoimmune disease or an allergen [0145].
Lynch et al. teaches that the present disclosure provides anti-inflammatory and immunomodulatory agents, suitable for acute and chronic use, either as sole treatments or in combination, and for delivery locally to the eye [0018]. Agents are optionally used for treatment (including prevention) of ocular inflammation optionally preventing associated pain and/or loss of vision [0018].
Lynch et al. teaches that cannabinoids, such as the CB2 agonists HU-308, HU-433 and cannabidiol (CBD) possess anti-inflammatory properties [0019]. Lynch et al. teaches methods for ocularly administering such compounds for reducing ocular inflammation and pain in a subject [0019]. Lynch et al. further teaches the ocular use of non-psychotropic phytocannabinoids, such as -caryophyllene and cannabidiol [CBD], and synthetic cannabinoids such as HU-433, HU-308, CBD-DMH for the treatment of ocular inflammation and neuropathic pain [0019].
Lynch et al. teaches a method for treating ocular neuropathic pain and ocular inflammation caused by a non-infectious condition, the ocular neuropathic pain is corneal neuropathic pain, the ocular neuropathic pain arises from dry eye, trauma, a corneal abrasion, a corneal burn, a corneal transplant, an autoimmune disease or an allergen ([0027] and claim 15).  Lynch et al. teaches that the compounds are delivered to the eye in an ocular pharmaceutical composition suitable for ocular topical, periocular or intravitreal administration to the eye [0094] [0117] [0119].
Lynch et al. teaches that the compounds are effective in reducing markers of inflammation, for example, the compounds reduce pro-inflammatory cytokine signaling, oxidative stress and inhibit activated immune cells (microglia) [0121].
Thus Lynch et al. teaches a method for treating dry eye syndrome by treating ocular inflammation and pain comprising the administration of -caryophyllene.
Lynch et al. does not teach administration of -humulene which is also known as -caryophyllene.  
Pianowski et al. teaches the use of caryophyllenes for the treatment of inflammation and inflammatory pain (abstract and page 1 lines 4-10).  Pianowski et al. teaches that a new and useful use for caryophyllenes, specifically alpha-humulene or beta-caryophyllene which is as anti-inflammatory and analgesic agents (page 1 lines 20-22).  Pianowski et al. teaches that the compounds were found to be useful inhibitors of entities that are known to be involved in the inflammatory process including proinflammatory cytokines IL-1 and TNF, prostaglandin-E2, expression of COX-2 and iNOS (page 1 line 22-page 2 line 1).  Pianowski et al. teaches alpha-humulene, also known as alpha-caryophyllene and beta-caryophyllene, also known as trans-caryophyllene (page 2).  Pianowski et al. teaches that caryophyllenes, particularly alpha-humulene and trans-caryophyllene, have marked anti-inflammatory effects, including inflammatory pain, comprised therein the inhibitory effect upon the production of pro-inflammatory cytokines IL-1 and TNF, prostaglandin PGE2, or the expression of enzymes COX-2 and iNOS, as well as anti-allergic and antihistaminic effects (page 3 lines 10-17).  Pianowski et al. teaches the use of caryophyllenes, particularly alpha-humulene and trans-caryophyllene, in the treatment of inflammatory conditions of the human body (page 3 line 25-page 4 line 5).  Pianowski et al. further teaches the use of caryophyllenes, particularly alpha-humulene and trans-caryophyllene, for the inhibition of bodily production of one or more cytokine including IL-1 and TNF (page 4 lines 10-14).  Pianowski et al. teaches that the compositions comprising the caryophyllene can be administered in any adequate way including intraocular (page 4 lines 15-20).  
Pianowski et al. specifically demonstrates that alpha-humulene markedly inhibits the production of pro-inflammatory cytokine IL-1 (page 14 Graph 7).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lynch et al. which teaches a method for treating dry eye syndrome by treating ocular inflammation and pain comprising the administration of -caryophyllene, with the teachings of Pianowski et al. which teaches that caryophyllenes, particularly alpha-humulene and -caryophyllene, are useful in the treatment of inflammatory conditions of the human body as well as for the inhibition of bodily production of one or more cytokine including IL-1 and TNF wherein the compositions comprising the caryophyllene can be administered in any adequate way including intraocular.  Therefore since Lynch et al. teaches that the compounds including -caryophyllene are effective in reducing pro-inflammatory cytokine signaling, and thus are useful for treating ocular inflammation and pain associated with dry eye, and Pianowski et al. teaches that caryophyllenes, particularly alpha-humulene and -caryophyllene, are useful for the inhibition of bodily production of one or more pro-inflammatory cytokine including IL-1 and TNFand specifically demonstrates that alpha-humulene markedly inhibits IL-1 production, an ordinary skilled artisan would have been motivated to use alpha-humulene, -caryophyllene, or both caryophyllenes in the method of Lynch et al. with a reasonable expectation of reducing inflammation and treating ocular inflammation and pain associated with dry eye syndrome.  Thus, since Pianowski et al. teaches that alpha-humulene (-caryophyllene) and -caryophyllene are both caryophyllenes having similar structures and similar functions, substituting one for the other or combining the two compounds would have been prima facie obvious and an ordinary skilled artisan would have been motivated to do so with a reasonable expectation of obtaining predictable results.  Therefore, substituting alpha-humulene for -caryophyllene, or combining both caryophyllenes in the method of Lynch et al. for the treatment of dry eye syndrome is rendered obvious in view of the teachings of Pianowski et al.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).	Therefore since the prior art renders obvious the administration of alpha-humulene for the treatment of dry eye syndrome, the properties of alpha-humulene as claimed in the claims are also render obvious.  Thus administration of the same alpha-humulene as claimed will necessarily increase expression of mucin in the eye and restore an amount of tears in the eye since a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Therefore, claims 1, 3, 5 and 10-12 are rendered obvious in view of the cited prior art teachings.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. U.S. Publication No. 2015/0258040 in view of Pianowski et al. WO 2006/037194 A1 (Provided on IDS dated 07/22/2020) as applied to claims 1, 3, 5 and 10-12 above and further in view of Hart U.S. Publication No. 2018/0243236 A1.
Claims 6 and 8 of the instant application claim a method of preventing or improving dry eye syndrome in a subject in need thereof comprising the administration of a health functional food composition comprising -humulene as an active ingredient.
Lynch et al. in view of Pianowski et al. is as set forth above.
Lynch et al. in view of Pianowski et al. does not teach the form of a health functional food composition.
However, Pianowski et al. does teach that the caryophyllene compounds can be administered orally for the treatment of inflammation (page 4 lines 15-18 and page 5 lines 5-18).
In addition, Hart teaches a method of treating inflammation comprising the administration of an ingestible solution containing cannabidiol, -caryophyllene, and humulene ([0015]-[0016] and figure 4). Hart further teaches that the manner of consumption may be done orally via pill or drink, being infused with an energy drink or other blended drink [0017].  Hart teaches that the method includes the use of cannabidiol, beta-caryophyllene and humulene (alpha-caryophyllene) within the body for use as an anti-inflammatory [0020].  Hart teaches that these activate the endocannabinoid system directly/indirectly to provide a phytochemical that activates receptors through a natural chemical reaction to downregulate the inflammation process [0020].  Hart teaches in Figure 4, the combination of cannabidiol, -caryophyllene, and humulene and teaches that as a group, these ingredients act to bind to CB2 receptors to down regulate inflammation and relieve pain [0033]-[0034].
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to utilize the functional food formulation of Hart in the method rendered obvious over the teachings of Lynch et al. and Pianowski et al. since Hart teaches a formulation comprising the same components as Lynch et al. and Pianowski et al. and furthermore teaches that the formulation is useful for treating inflammation.  Thus one would reasonably expect the formulation of Hart to be able to treat dry eye syndrome as taught in Lynch et al. because said formulation would be expected to inhibit inflammation and treat pain associated with dry eye syndrome.  
Therefore since the prior art renders obvious the administration of a health functional food composition comprising alpha-humulene as an active ingredient for the treatment of dry eye syndrome, the properties of alpha-humulene as claimed in claims 6 and 8 of the instant application are also render obvious.  Thus administration of the same alpha-humulene as claimed will necessarily increase expression of mucin in the eye and restore an amount of tears in the eye since a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus claims 6 and 8 are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 3, 5, 6, 8 and 10-12 are rejected.  Claims 2, 4, 7 and 9 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627


KRM